DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 21-22, 24-28 are pending in this Application.  Claims 4-9 and 13 are withdrawn; Claims 1-3, 10-12, 14-16 and 21-22, 24-28 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered. 
Election
Election, made without traverse on 15 June 2017 corresponds to a species election of 2,6-dimethylbenzene-1,4-disulfonate material (exemplified in Claims 3 and 26) and the product made therewith (applicable to Claim 1 and its dependent claims).
Examiner Note:  Claim 11 is considered as being of Markush group language. 
Claim Rejections - 35 USC § 103
Claims 1-2 and 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of Otsuki et al. [Otsuki] (US 2010/0304223).
As to Claim 1 and 24:
Uemura discloses a lithium ion cell (battery, [0095]) comprising at least one anode and at least one cathode (negative electrode and positive electrode [0190]-[0193], [0199]) of a lithium ion battery that is comprised with liquid carbonate-based electrolyte solvents of EC (ethylene carbonate) and DEC(diethyl carbonate) (Uemura [0199], [0130]). 
The anode is made with graphite (Uemura [0193]).  An electrolyte that is impregnated into the electrode material of the cell (Uemura [0015], [0199]) provides a protective porous coating of the electrode material (Uemura [0033], [0036]-[0037]).  
The  porous protective layer composition comprises a coating safety additive (Uemura additive [0121], [0033], [0039]); one such additive or agent is disclosed as an ionic liquid (Uemura [0123]-[0124]). The protective agent coating composition is considered as a coating layer because it forms a film (Uemura [0150]).  Thus, the ionic liquid is present and comprised within the coating layer coating surface on the negative electrode particle surfaces (Uemura [0157]) upon adding electrolyte solution during battery assembly ([0199]). 
Although Uemura does not explicitly disclose the ionic liquid additive is a liquid below 100ºC, it is known in the art that an ionic liquid is a liquid below 100ºC and has an 
Uemura does not explicitly disclose the ionic liquid is present at an amount of at most 20% by volume of the electrolyte. 
On the other hand, Otsuki teaches that to provide safety, the amount of ionic liquid in the electrolyte be not less than 5 percent by volume and such amount is exemplified as being used in an amount of 5 volume percent relative to the amount of electrolyte to render the electrolyte noncombustible (Table 2 Example 8 and Abstract).  The 5 volume percent amount by reads on the values claimed for Claim 1 and 24.
It would have been obvious to one of ordinary kill in the art at the time of the invention filing to have added the Uemura ionic liquid in the amount of 5 volume percent in order to render the electrolyte safe and noncombustible as taught by Otsuki. 
Further as to Claim 1: 
Modified Uemura also discloses that the impregnated protective coating ([0015]) comprises an ionic surfactant employed to provide electrode surface wetting (Uemura [0136]).  As such, such a surfactant is considered as an ionic material on the surface of the protective agent-coated-surface on the anode particles that provides electrode material wetting and thus the surfactant is considered as a coating of bonding molecules that bonds onto the surface by wetting the particle surfaces – and thus forms layers of the protective agent coating on the anode particles surfaces; wherefore the surface of a particle is considered to go around an anode particle. 
Adding surfactant bonding agent provides bonds to colloidal particles to form the protective particles (Uemura [0060]) at bonding points of the protective agent coating 
Regarding Claim 2, modified Uemura discloses the limitations set forth above. 
Modified Uemura also implicitly discloses that because the bonding molecules are configured to ionically bond with the lithium cations and because lithium cations are implicitly transported during charging or discharging between anodes and cathodes upon charging/discharging or recharging/re-discharging, and the cations are also capable of ionic bonding of the ionic surfactant bonding molecules, the bonding of the ionic liquid cations to the bonding molecules is applicable to being carried out during any charging cycle including being carried out at least during a first charging cycle of the lithium ion battery. 
Regarding Claim 25, modified Uemura discloses the limitations set forth above. Modified Uemura also discloses where the at least one anode comprises particles in a coating with silica (cited in Example 12 in a manner relying upon elements of Examples 1, 7, and 11 in locations of [0293]-[0294], [0296], [0284]-[0287], [0249]-[0251], [0193]-[0199]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of Otsuki et al. [Otsuki] (US 2010/0304223) as applied to Claim 1 above, in further view of Hibara et al. [Hibara] (JP 2002-056891 with English Machine Translation and DERWENT Abstract).
Although Uemura discloses stabilizers and alkylbenzenesulfonates are employed in protective formulations ([0133]-[0134], [0137]), Uemura does not disclose employing the elected species 2,6-dimethylbenzene-1,4-disulfonate. 
Hibara teaches using an alkylbenzene sulfonate, (a phenylsulfonic acid metal salt) applicable to benzene di(sulfonic acid) metal salts ([0022]-[0025] and Formula 1) that prevents deterioration of battery load characteristics ([0008], stabilizer), wherein a preferred carbon number of phenyl substituents is three, and thus a carbon substituent of 1, or methyl, is preferred ([0022]). 
Such a stabilizer taught is a lithium alkylbenzenesulfonate of lithium 2,6-dimethylbenzene-1,4-disulfonate—shown as being in the genus below in AREA 3. 
Area 3:  Claimed Species and Hibara Genus (Formula 1).

    PNG
    media_image1.png
    127
    230
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    119
    203
    media_image2.png
    Greyscale
Genus
The Hibara genus (Hibara [0017]-[0023]), is of the phenyl sulfonic acid metal salt where R1 is a metal of lithium (Hibara [0019]) while the formula further comprises an R4 that is of a lithium sulfate group {Li+ SO3-} (Hibara [0023]) and R6 with R2 are 
As the Hibara material is added to an electrolyte to suppress battery resistance and deterioration with high temperature storage (Hibara [0076]), the added sulfonic acid metal salt is considered as being included in the impregnated battery anode electrode and therefore impregnated to form or provide electrolyte layers of lithium 2,6-dimethylbenzene-1,4-disulfonate bonding agent, thus inherently functioning as a bonding agent as defined by instant Claim 3, situated around each of the anode particles within the electrolyte layering comprising lithium 2,6-dimethylbenzene-1,4-disulfonate, such satisfying the structure of  the bonding molecule of Applicant’s elected species. 
It would have been obvious to one or ordinary skill in the art at the time of the invention filing to have added a bonding molecule that prevents battery load characteristics as taught by Hibara, as a stabilizer in modified Uemura’s protective agent composition comprised with anode impregnating electrolyte to which the Hibara bonding molecule is added.

Regarding Claim 12, modified Uemura discloses the limitations set forth above.
Although modified Uemura phenyl sulfonic acid metal salt is not indicated to be of a width of 3 phenyl groups wide, the Applicant implicitly disclosed that the elected species reads on limitations of Claims 12, the modified Uemura phenyl sulfonic acid metal salt of lithium 2,6-dimethylbenzene-1,4-disulfonate reads on the Claim 12 limitations. 
Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of Otsuki et al. [Otsuki] (US 2010/0304223) as applied to Claim 1 above, in view of Inagaki et al. [Inagaki] (US 2010/0015509).
Regarding Claim 11 and 28, modified Uemura discloses the limitations set forth above.
Although Uemura discloses that protective agent coated battery electrodes in electrolyte solution ([0199]) are for various types of batteries and that the protective agent comprises a salt (Uemura [0121], [0157]), Uemura does not disclose coating electrodes with Li3PO4.
However, Inagaki teaches adding Li3PO4 to protect the anode by preventing decomposition of the electrolyte solution (Inagaki [0019]-[0020], [0023]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have also added Li3PO4 to the Uemura electrode protective coating agent to prevent decomposition of electrolyte solution as taught by Inagaki. 

Such addition of a lithium compound to a Uemura anode and its anchoring bonding molecules is considered as pre-lithiating the anode because the adding of Li3PO4 occurs with the coating necessarily protruding away from the anode and into the electrolyte in a manner defined in the instant Specification (instant Specification [0150]-[0151]).  

Claims 14-15 are is rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in .
Regarding Claims 14-15, modified Uemura discloses the limitations set forth above.
Although modified Uemura also discloses using graphite as the anode material that is dispersed or stirred when made (Uemura [0193]), modified Uemura is does not disclose employing a modified graphite with functional alkyl groups.
However, the analogous art of Tour (Abstract, [0014], [0115], [00118], [0121]) teaches of functionalizing basal plane edges with alkyl, benzylic groups and combinations thereof, on basal plane ends to enable ease of dispersion and enhance conductivity to 9,000 S/cm applicable to battery use.  The benzylic alkyl groups or alkyl groups are employed to modify carbon basal plane ends, and as such are thus applicable to modifying graphite basal plane ends of modified Uemura to ease graphite dispersion and enhance conductivity. 
It would have been further obvious to one of ordinary skill in the art at the time of the filing to have employed a coating to protect the carbon surface from electrolyte as taught by modified Uemura, while also to have applied the treatment to previously, edge-alkylated or benzylated graphite basal plane edges so as to enable readily dispersing of carbon in a solvent as taught by Tour.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of .
Regarding Claim 16, modified Uemura discloses the limitations set forth above.
Uemura further discloses that examples of ionic liquids, each ionic liquid considered as an embodiment which are employed as one or more in a protective agent coating composition (Uemura [0125]) are comprised of imidazolium salts such as 1-ethyl-3-methy limidazoliun1 bis(pentafluoroethylsulfonyl)imide, and 1-ethyl-3-methylimidazolium bromide.
Although modified Uemura discloses placing an ionic liquid in the protective agent coating that comprised of ionic liquid imidazolium salt derivatives ionic liquid such as sulfonyl imides ionic liquid salts, chosen from a list 10 ionic liquid species where 4 are sulfonyl imides (Uemura [0124]), Uemura does not disclose any preference for using a specific imide salt from the 10 possible choices and thus each of the 10 are thus considered equivalent as none is preferred.
However, as the choice for selection is from a finite list and because 4 of 10 materials taught by modified Uemura are sulfonyl imide salts, it would have been to one of ordinary skill in the art at the time of the invention filing to have chosen a sulfonyl imide ionic liquid salt from a finite list of 10 equivalent materials to arrive at the present invention with a reasonable expectation of success. 
Although modified Uemura discloses sulfonyl imide salts as ionic liquid salts in the protective agent coating compositions (Uemura [0125]), modified Uemura does not disclose including piperidinium cations.
However, Kishi discloses batteries comprised with two or more or more cation structures for use as the cation(s) in the ionic liquids, such comprised of an imidazolium structure or piperidinium cation structure (Kishi [0051]-[0053]) wherefore a piperidinium structure is preferred because incorporating a piperidinium cathode ion structure provides an improved battery storage stability and cycling properties by suppressing side reactions (Kishi [0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added an ionic liquid with a piperidinium cation structure, as taught by Kishi, to the sulfonyl imide ionic liquid salts of modified Uemura, to improve to improve battery storage stability and cycling properties by suppressing side reactions as taught by Kishi.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of Otsuki et al. [Otsuki] (US 2010/0304223) as further evidenced by Millipore (MSDS 1-Butyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl) imide high purity).
Regarding Claims 21-22, modified Uemura discloses the limitations set forth above.
Modified Uemura does not disclose employing ionic liquids being liquid below 10 or -4ºC. However, Uemura discloses compositions employing Butyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl)imide ([0124]), the melting point of the ionic liquid is -6º
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have also employed the Butyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl)imide as disclosed by Uemura which has a melting point of -6ºC as evidenced by Millipore, with a reasonable expectation of success.  

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2013/0260207) as evidenced by Shin et al. [Shin] (US 2009/0286163) in view of Otsuki et al. [Otsuki] (US 2010/0304223), in further view of Hibara et al. [Hibara] (JP 2002-056891 with English Machine Translation and DERWENT abstract) in additional further view of Kishi et al. [Kishi] (US 2007/0281209).
Regarding Claim 26:
Uemura discloses a lithium ion cell comprising at least one anode where the at least one anode comprises particles in a coating with a silicon or silicon oxide, that is substituted for tin oxide, such being comprised in a protective agent around a graphite anode (Uemura [0310], [0293]-[0294], [0296], [0284]-[0287], [0249]-[0251], [0193]-[0199], Example 17 with elements of Examples 1, 7, 11-12).
Uemura also discloses at least one cathode (positive electrode [0157] Uemura) of a lithium ion battery that is comprised of a liquid carbonate-based electrolyte of EC and DEC with 1 M of electrolyte salt (LiPF6
Although Uemura discloses the surface protective agent composition contains a liquid having ionic liquid ([0122]-[0123] to provide safe electrolyte solutions ([0040]), Uemura does not explicitly disclose whether the ionic liquid is present at an amount of at most 20 % by volume of the electrolyte. 
On the other hand, Otsuki teaches that to provide safety, the amount of ionic liquid in the electrolyte be not less than 5 percent by volume and such amount is exemplified as being used in an amount of 5 volume percent relative to the amount of electrolyte to render the electrolyte noncombustible (Table 2 Example 8 and Abstract).  The 5 volume percent amount by reads on the values claimed for Claim 26.
It would have been obvious to one of ordinary kill in the art at the time of the invention filing to have added the Uemura ionic liquid in the amount of 5 volume percent in order to render the electrolyte safe and noncombustible as taught by Otsuki. 

Although modified Uemura discloses that the additive in the protective agent coating consists of an ionic liquid (Uemura [0033], [0123], [0125]), and although modified Uemura exemplifies ionic liquids as having ions and cations (Uemura [0124]), modified Uemura does not disclose the ionic liquid additive is a liquid at room temperature or below.  However, ionic liquids are known in the art as being liquid at or below 100ºC as evidenced by Shin (Shin [0050]) where such a range includes temperatures at or below room temperature.
Modified Uemura further discloses examples of added ionic liquids; each ionic liquid considered as an embodiment—employed in amounts of one or more--in a protective agent coating composition (Uemura [0125]). Such ionic liquid anions are 
Although modified Uemura discloses placing an ionic liquid in the protective agent coating that comprised of ionic liquid imidazolium salt anion derivatives such as sulfonyl imides ionic liquid salts, such salts are suggested as being chosen from a list 10 ionic liquid species where 4 are anion sulfonyl imides (Uemura [0124]), modified Uemura does not disclose any preference for using a specific imide salt from the 10 possible choices and thus each of the 10 are thus considered equivalent as none is preferred. 
On the other hand, as the choice for selection is from a finite list and because 3 of 10 materials taught by modified Uemura are sulfonyl imide anion salts, it would have been to one of ordinary skill in the art at the time of the invention filing to have chosen a sulfonyl imide ionic liquid salt anion from a finite list of 10 equivalent materials to arrive at the present invention with a reasonable expectation of success. 
However, although disclosing sulfonylamide anions (Uemura [0124]), modified Uemura does not further disclose the additive comprising an ionic liquid consisting of sulfonylimide derived anions along with piperidinium-derived cations and that it is a liquid at room temperature or below. 
On the other hand, Kishi discloses batteries comprised with two or more or more cation structures for use as the cation(s) in ionic liquids that are liquid at room 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added an ionic liquid with a piperidinium cation structure, as taught by Kishi, along with the anodic sulfonyl imide ionic liquid anion of modified Uemura, to improve battery storage stability and cycling properties by suppressing side reactions as taught by Kishi.

Although modified Uemura discloses adding stabilizers in the surface protective agent coating, which comprises a liquid having ionic properties defined as an electrolyte or ionic liquid (Uemura [0134] and [0123]-[0124]), modified Uemura des not explicitly further disclose the surface coated anode particles having surface layers of bonding molecules around the particles. 
However, Hibara teaches of employing a lithium metal phenylsufonic acid metal as a stabilizer in an ionic fluid (Hibara [0010], [0017]-[0019], structure 1) wherefore benzene-di-sulfonic acid metal salts structures are preferred ([0025]) where R2-R6 are comprised of hydrogen groups and a preferred R2-R6 carbon group number of 3 carbons or less ([0022])—considered as including a methyl group ([0021]), where R2 to R6 are allowed to be the same and be of organic group of carbon atoms ([0018]) and 
The genus material is employed to suppress deterioration of the battery load characteristics of lithium batteries (Hibara [0043], [0045]); the genus shown in AREA 26 below:
AREA 26: Claimed Species and Modified Hibara Genus (Structure 1) 

Genus 			        Elected Species


    PNG
    media_image3.png
    119
    203
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    127
    230
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen a chemical from a finite list of chemical stabilizers, taught by Hibara to suppress deterioration of the battery load characteristics, and added the stabilizer as a stabilizer employed in the protective agent coating of modified Uemura, with a reasonable expectation of success. 
Further, because the protective agent coating on the surface-coated anode material is around the anode material, and because the bonding molecule above (AREA 26) is comprised in the protective coating layer, the anode material particles have surface layers of bonding molecules around the particles.
Thus, upon including a bonding molecule of Hibara as a stabilizer in the modified Uemura anode protective agent coating between anode particles, the at least one anode, made of anode particles comprising surface-coated anode material particles having layers of bonding molecules around the particles which are attached to the 
Wherein although modified Uemura phenyl sulfonic acid metal salt is not indicated to be of a width of 3 phenyl groups wide, the Applicant implicitly disclosed that the elected species reads on limitations of Claim 26 and because the phenyl or benzene group of the elected Species and the modified Uemura Genus species are of the same structure, the modified Uemura phenyl sulfonic acid metal salt of lithium 2,6-dimethylbenzene-1,4-disulfonate that is comprised with the up to three benzene ring width W and a length L protruding into the electrolyte, of up to four benzene rings.  
Wherein because the bonding molecules are located in the modified Uemura electrode protective layer coating, the bonding molecules are configured to bond at least a portion of the piperidinium-derived cations upon charging of the lithium ion cell, due to the ionic liquid cations that are at  the interface or within the interphase of the protective agent coating, which comprises lithium 2,6-dimethylbenzene-1,4-disulfonate, anion and a modified Uemura piperidinium anion ionic wherefore such an arrangement is configured to provide ionic bonding between a cation of the ionic liquid and an anion of a bonding molecule.

Regarding Claim 27, modified Uemura discloses the limitations set forth above.
Although modified Uemura discloses employing imidizolium salt derivatives and pyridinium salt derivatives exemplified as having trifluoromethylsulfonyl imide anions 
1-butyl-1-methylpyrrolidinium; bis(trifluoromethanesulfonyl)imide; 
 butyl-3-methylimidazolium; bis(trifluoromethanesulfonyl)imide; 
1-butyl-3-methylimidazolium; bis(fluorosulfonyl)imide;    
N,N-Diethyl-N-methyl-N-propylammonium; bis(fluorosulfonyl)imide; 
N=propyl-N-methylpiperidinium; bis(trifluoromethanesulfonyl)imide, 
which species may be substituted or unsubstituted. 
On the other hand, Kishi teaches employing ionic liquids having preferred anions of bistrifluoromethylsulfonylamide.  The structure is abbreviated as TFSI (Kishi [0023]-[0024]), that is to be liquid at room temperature (Kishi [0007]).
An exemplified cation is 1-butyl-3-methylimidiazolium (Kishi [0053]) which, upon combining the preferred imdazolium structure (Kishi [0054]) having a preferred TFSI anion (Kishi [0022]), results in 1-Butyl-3-methylimidiazolium bistrifluoromethylsulfonylimide.  Such chemical reads upon the choices of the ionic liquid of Claim 27. Such structure provides a very high level of wetting properties (Kishi [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a preferred cation and preferred anion for a room temperature ionic liquid of 1-butyl-3-methylimidiazolium bistrifluoromethylsulfonylimide as taught by Kishi, as the modified Uemura ionic liquid in order to providing a room temperature liquid, ionic liquid that provides a very high level of wetting properties as further taught by Kishi with a reasonable expectation of success. 

Response to Arguments
Applicant’s arguments submitted 29 November 2021 have been fully considered but are not persuasive.  
Applicant’s arguments are also accompanied by an Affidavit of 11/29/2021 stating that Shin teaches an ionic liquid but Shin teaches away from ionic liquids used at room temperature as such material is associated with a poor wetting problem and form interfacial impedance films  and thus one of ordinary skill in the art would be inclined not to use them and thus Shin teaches away from using ionic liquids.  
In response to the Affidavit, Uemura, discloses using ionic liquids (Uemura [0123]-[0124]), while also using a surfactant for the forming of an ionic protective film  (Uemura [0036], [0136]).
Such surfactant bonding agent molecules coat and thus attach the bonding molecules around the anode material particles so that the particles have layers of bonding molecules around the particle surfaces prior to using the surface coated anode material particles for formation of the at least one anode for battery operation after the electrolyte with the bonding molecules  is added.  
Further to this argument, Shin is not used in the rejection to show the use of ionic liquids  in a battery at room temperature. Shin is merely used to show that ionic liquids are recognized in that art as being of a liquid state below 100 degrees. Shin is an evidentiary reference. Shin is not used for modification of Uemura.

Regarding further Affidavit arguments for a pre-coated and coating structure {affidavit item 7 page 11):  Although instant Claim 1 does not specifically disclose a 
Further to this argument, Shin is not used in the rejection to show the use of room temperature ionic liquids in a battery. Shin is merely used to show that ionic liquids are recognized in the art as being in a liquid state below 100 degrees. Shin is an evidentiary reference. Shin is not used for modification of Uemura.

In regard to Applicant arguments:
Shin teaches away from the ionic liquids at room temperature and teaches away from the subject matter of claim 1 “an additive to the electrolyte, which is at most 20% by volume of the electrolyte, the additive consisting of an ionic liquid consisting of anions and cations and is liquid below 100°C”.  In addition, Applicant also argues that Shin is subject to case law of In re Wesslau and In re Enhanced Security Research LLC
 In response, the evidentiary reference of Shin is solely relied upon to define an art accepted meaning for an ionic liquid and is not relied upon to teach of employing ionic liquids at room temperature. . 
Although Applicant argues that Shin also indicates ionic liquids have poor wetting capabilities (Arguments page 2 of 3, center paragraph), it is noted that the primary 
Applicant further argues:
Uemura fails to teach or suggest “wherein the at least one anode is made of surface-coated anode material particles having surface layers of bonding molecules around the particles, which are attached to the anode material particles prior to using the surface-coated anode material particles prior to using the surface-coated anode material particles for a formation of the at least one anode.  
Such being of an accord with Claim 1’s emphasis on pre-coating. 
In response, although Claim 1 has a limitation where the anode material particles have surface layers of bonding molecules around the particles, such surface layers are not further required to be placed entirely around the particles in a distinct and separate pre-coating operation. coating operation. 
Uemura discloses adding surfactant bonding agent provides bonds to colloidal particles to form the protective particles (Uemura [0060]) at bonding points of the protective agent coating and bonding molecules (Uemura [0036]-[0037]).  Impregnating the graphite anode material—the graphite being of particles because it is mixed in a planetary mixer with polymer and solvent (Uemura [0193])--is further considered as providing surface layers of bonding molecules around the particles with are coated or attached to the anode material particles.  Thus, particle surfaces are attached upon impregnation by the electrolyte comprised with the bonding molecules when the electrolyte is placed into a battery with anode particles.  Such surfactant bonding agent molecules coats and thus attaches the bonding molecules around the anode material 
Conclusion
This is an RCE of Applicant's instant Application No. 15/447784.  All claims are drawn to the same invention claimed in the earlier Application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier Application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AARON J GRESO whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-5126.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722